09/15/2020

                                                              /If •
             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 20-0436


                                         OP 20-0436


 ALBERT E. INSUA,                                                                 FILED
              Petitioner,                                                        SEP 1 5 2020
                                                                              Bowen Greenwood
        v.                                                                  O RITO
                                                                            Clerk of Sue-erne Court
                                                                                     Efitiontena


 STATE OF MONTANA,
 JIM SALMONSEN, Warden,

              Respondents.



       We amend the caption to include the Warden's name of the Montana State Prison.
Representing himself, Albert E. Insua, has filed a Petition for a Writ of Habeas Corpus and
raises at least four issues concerning his conviction and sentence. He indicates his
incarceration is illegal because of the State's errors, such as an illegal search and seizure,
suppression of evidence, and constitutional and Brady violations. Insua requests his
immediate release frorn prison.
       In 1999, the State charged Insua with criminal production or rnanufacture of
dangerous drugs and with sexual intercourse without consent in the Ravalli County District
Court. The charging documents were amended three tirnes to include three counts ofsexual
assault. The drug case was severed from the sexual offense case and two trials were held.
Juries found Insua guilty of all charges in both cases. This Court affirmed Insua's
convictions on appeal. State v. Insua, 2004 MT 14, 319 Mont. 254, 84 P.3d 11 (Insua 1).
Later, Insua represented hirnself in three separate appeals ofthe District Court's denials of
his various petitions for postconviction relief. We affirmed the District Court on all. See
Insua v. State, No. DA 06-0177, 2006 MT 288N, 2006 Mont. LEXIS 599; Insua v. State,
No. DA 08-0427, 2009 MT 157N, 2009 Mont. LEXIS 170; and Insua v. State, No.
DA 12-0658, 2013 MT 181N, 2013 Mont. LEXIS 231.
       Challenge now to any of his convictions comes two decades too late. While Insua
represented himself during his criminal trial, he had full opportunity to consult with stand-
by counsel. Insua      7. On appeal, he was represented by counsel, who raised three other
issues and asked for reversal and a new trial. Insua I, ¶ 11. The challenges Insua now
asserts should have been brought through a tirnely appeal. State v. Wright, 2001 MT 282,
¶ 13, 307 Mont. 349,42 P.3d 753. Insua exhausted the remedy ofappeal through his appeal
in 2000. As such, Insua is precluded now from raising search and seizure, suppression of
evidence, constitutional and Brady violation issues, which could have been presented on
appeal, in a petition for a writ of habeas corpus. Section 46-22-101(2), MCA. He is not
entitled to habeas corpus relief or his release. Therefore,
      IT IS ORDERED that Insua's Petition for a Writ of Habeas Corpus is DENIED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Albert E. Insua personally.
                        cr)--
       DATED this 15— day of September, 2020.




                                                                  Justices



                                             2